DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 is objected to because of the following informalities:  line 4, “circumference and configured” is grammatically incorrect. It is suggested to delete “circumference”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23,25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 1,873,128).
Regarding claim 21, Johnson teaches a similar blade, comprising: a discoidal coulter blade having a blade circumference and configured for detachably mounting the discoidal coulter blade to an implement (fig. 1); a plurality of teeth (serrations formed by walls 19 and 20) configured proximal to and integral with the blade circumference, each one of the plurality of teeth having a gullet adjacent thereto (fig. 1), each one of the plurality of teeth having a cutting edge (20) and a back edge (19), the back edge longitudinally opposite the cutting edge, the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade as the soil acts on the back edge (similar structure to present invention and would therefore act in a similar manner), the gullet being shaped to continue the cut begun by the cutting edge; the cutting edge of the plurality of teeth being shaped in a sabre or curved shape (20) extending into the gullet and continuing into the back edge; whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction (fig. 10).
  
22. The coulter blade for altering soil and surface stubble of claim 21, wherein the discoidal coulter blade comprises a hub for detachably mounting the discoidal coulter blade to the implement (fig. 1 at 6).  

23. The coulter blade for altering soil and surface stubble of claim 21, the gullet having a rounded shape (fig. 1).

25. The coulter blade for altering soil and surface stubble of claim 21, the coulter blade being operative on at least one of a planter implement to open a planting trench, planter device, seeding device and fertilizer device (title).  

26. The coulter blade for altering soil and surface stubble of claim 21, wherein the cutting edge is curved (20).  

27. The coulter blade for altering soil and surface stubble of claim 21, wherein the discoidal coulter blade has a planar shape with a blade first lateral side and a blade second lateral side, and having a width, wherein the first lateral side and the second lateral side oppose one another (fig. 2).  

28. The coulter blade for altering soil and surface stubble of claim 21, wherein the plurality of teeth having a planar shape with a first lateral side and a second lateral side, wherein the first lateral side and the second lateral side oppose one another (fig. 2).
  
29. The coulter blade for altering soil and surface stubble of claim 21, wherein the back edge of the tooth is specifically shaped to pull the coulter blade into the soil and maintain the rotation of the coulter blade, a shape of the back edge of the tooth is one of a flat tooth back and a flared tooth back (19).  

30. The coulter blade for altering surface stubble and soil aeration of claim 21, wherein the blade circumference is based at least on one of: a desired rotation speed, a soil type, a desired tooth depth, a desired insert depth (page 1, 22-35).  

31. The coulter blade for altering surface stubble and soil aeration of claim 21, wherein the cutting edge of a first half of the plurality of teeth is sharpened on a first lateral side and the cutting edge of a second half of the plurality of teeth is sharpened on a second lateral side, each tooth of the first half having two teeth of the second half planarly adjacent and each tooth of the second half having two teeth of the first half planarly adjacent (both the first half and the second half are sharpened on both lateral sides and therefore read on the limitation).  

32. The coulter blade for altering soil and surface stubble of claim 21, wherein the back edge is flat (19).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claims 24 and 33-36, Johnson teaches the blade of claim 21, but fails to teach alternate shapes of the back and gullet.  However, examiner takes official notice that a change in shape to the back or gullet would have been and old and well-known modification.  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the back and gullet shape to be wedged, sharpened, curved, or flared as a change in shape known in the art that allows a blade to cut through residue. 

Claim(s) 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 1,873,128).
37. A method for altering surface stubble and soil aeration, comprising: embedding a discoidal coulter blade within the soil (fig. 10), the discoidal coulter blade having a blade circumference and configured for detachably mounting the discoidal coulter blade to an implement (fig. 1); circumference and configured for detachably mounting the discoidal coulter blade to an implement translating the discoidal coulter blade through the soil at a depth via the implement; translating the soil as the discoidal coulter blade translates through the soil (fig. 10); driving the discoidal coulter blade rotationally parallel to the blade circumference as the soil acts on a back edge of a plurality of teeth configured proximal to and integral with the blade circumference (fig. 2 and 10), each one of the plurality of teeth having a gullet adjacent thereto (fig. 1, valley between 19 and 20), each one of the plurality of teeth and gullet having a cutting edge (20) and a back edge (19), the back edge longitudinally opposite the cutting edge, the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending into the gullet and continuing and oppositely terminating into the back edge (20), the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade rotationally parallel to the blade circumference as the soil acts on the back edge, the gullet being shaped to continue the cut begun by the cutting edge; cutting the surface stubble and the soil as the soil acts on the cutting edge of the plurality of teeth, the cutting edge of a first half of the plurality of teeth is sharpened on a first lateral side and the cutting edge of a second half of the plurality of teeth is sharpened on a second lateral side (both sharpened on both sides), each tooth of the first half having two teeth of the second half planarly adjacent and each tooth of the second half having two teeth of the first half planarly adjacent; wherein the discoidal coulter blade rotationally and translationally interacts with the soil.  

38. The method for altering surface stubble and soil aeration of claim 37 comprising cutting the soil with a Downward Pressure (DP), wherein DP is be directly proportional to a force required to pull the tillage equipment (FP) through the soil, wherein a reduction in DP equals a 
corresponding reduction in FP (inherent relation of pulling an object through soil).  

39. The method for altering soil and surface stubble of claim 37, wherein the cutting edge is curved (20).  

40. The method for altering soil and surface stubble of claim 37, wherein the back edge of the tooth is specifically shaped to pull the coulter blade into the soil and maintain the rotation of the coulter blade, a shape of the back edge of the tooth is one of a flat tooth back and a flared tooth back (19).  

41. A method for altering surface stubble and soil aeration, comprising: embedding a discoidal coulter blade within the soil (fig. 10), the discoidal coulter blade having a blade circumference and configured for detachably mounting the discoidal coulter blade to an implement (fig. 1); translating the discoidal coulter blade through the soil at a depth via the implement (fig. 10); translating the soil as the discoidal coulter blade translates through the soil (fig. 10);  cutting the soil with a Downward Pressure (DP), wherein DP is directly proportional to a force required to pull the tillage equipment (FP) through the soil, wherein a reduction in DP equals a corresponding reduction in FP (inherent relation with pulling something through soil); driving the discoidal coulter blade rotationally parallel to the plane as the soil acts on a back edge of a plurality of teeth configured proximal to and integral with the blade circumference (fig. 2), each one of the plurality of teeth having a gullet adjacent thereto, each one of the plurality of teeth and gullet having a cutting edge (20) and a back edge (19), the back edge longitudinally opposite the cutting edge, the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending into the gullet and continuing into the back edge (20), the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade rotationally parallel to the blade circumference as the soil acts on the back edge, the gullet being shaped to continue the cut begun by the cutting edge; cutting the surface stubble and the soil as the soil acts on the cutting edge of the plurality of teeth; wherein the discoidal coulter blade rotationally and translationally interacts with the soil (fig. 10).
Conclusion
Reed (US 8,550,019) teaches a similar shaped disc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671